Citation Nr: 1730713	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-34 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to July 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and January 2010 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, as new and material evidence was received within one year of the March 2009 rating decision denying service connection for PTSD and post concussion syndrome, and additional relevant service department records were associated with the record following that decision, the March 2009 rating decision never became final and is the one on appeal to the Board as to those issues.  38 C.F.R. § 3.156(b), (c)(1).  Moreover, his award of service connection will date from his initial August 2007 claim.  38 C.F.R. § 3.156(c)(3).  

The Veteran testified before the undersigned Veterans Law Judge in a February 2016 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

The Board notes that the March 2009 and January 2010 rating decisions denied entitlement to service connection for PTSD.  Inasmuch as the evidence of record reflects multiple psychiatric diagnoses, the Board has recharacterized the claim as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  

In April 2016, the Board requested a Veterans Health Administration (VHA) opinion regarding the Veteran's residuals of a TBI.  38 C.F.R. § 20.903.  Although the Board did not provide the Veteran a copy of the opinion and allow him the opportunity to respond prior to the instant decision, any error in this regard is harmless, as the opinion received was fully favorable.  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, including PTSD, anxiety disorder and depressive disorder, is a result of his active service.  

2.  The Veteran's demonstrated TBI, to include headaches and cognitive impairment, is a result of his active service.  

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).  

2.  The criteria for entitlement to service connection for residuals of a TBI, to include headaches and cognitive impairment, are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Acquired Psychiatric Disorder

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred, unless the stressor is related to a veteran's fear of hostile military or terrorist activity; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).   

In this case, the Veteran asserts that his acquired psychiatric disorder is due to an in-service assault.  Review of his service treatment records reveals he was assaulted in May 2007 when he was repeatedly struck from behind in the head.  The evidence also includes a May 2007 military police report documenting the assault, and a sworn statement from the responsible individual admitting to the action.  Hence, the in-service stressor is supported based on the documented evidence of record.  
The post-service evidence also reflects diagnoses of PTSD, anxiety disorder and depressive disorder.  See, e.g., March 2008 VA treatment record; June 2009 VA PTSD examination report.  Hence, there is evidence of a current psychiatric disorder during the appeal period.  

What remains to be determined is whether the Veteran's acquired psychiatric disorder is related to the documented in-service assault.  In support of the claim is the June 2009 VA examiner's opinion, as well as a January 2010 letter from VA physician D.A.D., who indicated that he was treating the Veteran for PTSD related to the assault during service.  The evidence also includes lay statements, including testimony from the Veteran's spouse, indicating that the Veteran's behavior changed after the in-service assault.  See February 2016 Travel Board hearing transcript.  The Veteran's spouse also testified that Dr. D. was able to review all of the Veteran's records, including the military police report, before providing the above opinion.  Id. at 8-9.  Moreover, in a July 2014 treatment record, a VA psychologist attributes the Veteran's diagnosed anxiety and depression to his head injury.

The Board acknowledges the opinion of the October 2011 VA examiner, who found that the Veteran's PTSD was less likely than not caused by the assault.  As rationale the examiner found that the assault did not meet the criteria for a PTSD diagnosis, but then found that the assault, in conjunction with another alleged stressor, resulted in the Veteran's PTSD symptoms.  As this opinion is seemingly contradictory, it is of no probative value.

Thus, the only probative opinions concerning a nexus for the Veteran's variously diagnosed psychiatric disorder are in favor of the claim.  Therefore, service connection is established.  

Service Connection for Residuals of a Traumatic Brain Injury

As noted above, the Veteran's service treatment records reflect that he was assaulted in May 2007 when he was struck from behind in the head.  The service treatment records also include the Veteran's complaint of a headache following the assault, including four days after the assault.  

The Veteran asserts that he has residuals of a TBI, including headaches and cognitive impairment (manifested by memory impairment and speech latency), as a result of the in-service assault.  

Post-service evidence of record includes VA treatment records that note the Veteran's complaint of memory problems and headaches since his head injury.  See, e.g., September 2008 VA treatment record.  The evidence also includes diagnoses of a mild TBI and post-concussion syndrome.  See id.; see also June 2009 and October 2011 VA examinations.  

Regarding nexus, in support of his claim is the January 2010 letter from Dr. D.A.D. wherein it was indicated that he was treating the Veteran for his post-concussion syndrome that was related to the assault during service.  A May 2010 VA neuropsychology note also describes a "cognitive disorder related to TBI."  The evidence also includes lay statements, including competent and credible testimony from the Veteran's spouse, indicating that the Veteran has suffered from headaches and memory impairment since the in-service assault.  See February 2016 Travel Board hearing.  

Additionally, in a July 2017 letter, a VHA medical expert stated that the Veteran sustained a concussion (mild TBI) with postconcussive symptoms that consisted of headaches and possibly some mild cognitive difficulties.  The expert indicated that the Veteran did seem to experience an unspecified cognitive fluctuation between 2008 through 2011, without findings of a specific cause, and the fluctuation was not likely to have been directly associated with the in-service head injury.  In other words, his initial cognitive impairment demonstrated in 2008 was possibly a result of the injury, but the more severe cognitive impairment demonstrated later in the appeal period was not, given the nature of TBI residuals improving over time.  Given this opinion, as well as the favorable opinion of Dr. D., the May 2010 VA neuropsychology note and the May 2014 VA Form 21-2680 diagnosing "TBI with moderate cognitive impairment," and affording the Veteran the benefit of the doubt, the Board finds that the full extent of the Veteran's cognitive impairment is the result of his in-service assault.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  In addition, the July 2017 VHA medical expert opined that the Veteran appears to have had no issues with headaches prior to the May 2007 in-service injury and experienced headaches immediately afterwards, consistent with postconcussive headaches.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, service connection for residuals of a TBI, to include headaches and cognitive impairment, is warranted.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for trivial tricuspid and mild valvular regurgitation, rated as 60 percent disabling, asthma/obstructive pulmonary disease, rated as 30 percent disabling, and residuals of a right foot strain, rated as 0 percent disabling, residuals of a right inguinal hernia, rated 10 percent disabling prior to November 1, 2011 and 0 percent thereafter, and, based on this decision, a variously diagnosed psychiatric disorder (to include PTSD, anxiety and depressive disorder) and residuals of a TBI including headaches and cognitive impairment, for a combined (at least) 70 percent rating.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The evidence shows that the Veteran was last gainfully employed in September 2008 as a security guard.  See September 2008 VA treatment records.  He also worked as an electrician after service.  See, e.g., March 2009 VA Form 21-8940.  The Veteran's educational background includes three years of college.  Id. 
The pertinent evidence of record includes a September 2008 VA neurology consult report wherein the Veteran was diagnosed with post-concussion and PTSD.  It was indicated the Veteran was not doing well, and that he suffered from memory lapses.  He was recommended not to drive or to work, especially where he would carry guns (e.g., as a security guard).  

Social Security Administration (SSA) records include a March 2009 Disability Determination and Transmittal form listing his primary diagnosis as PTSD, and a secondary diagnosis of cognitive disorder, with an onset date of benefits in September 2008. 

VA treatment records include the Veteran's complaint of severe headaches at least a couple of times per week requiring bed rest, medication, and darkness.  See, e.g., March and April 2009 VA treatment records.  

The June 2009 VA general examiner opined that the Veteran was capable of light physical or sedentary employment.  Additionally, the June 2009 VA mental health examiner indicated that PTSD did not preclude the Veteran's employment, and the October 2011 VA examiner indicated that the Veteran's headaches would only cause mild functional impairment.
 
Contrarily, August 2010 VA treatment records found the Veteran was having marked cognitive difficulties due to his now service-connected residuals of a TBI.  Additionally, the October 2011 VA examiner determined that the Veteran's PTSD would cause "clinically significant" impairment in occupational functioning.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law, that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment, given his work history, his competent and credible statements and testimony, the nature and extent of his now service-connected headaches, the recommendation that he not work due to his now service-connected TBI residuals, and the October 2011 VA examiner's determination that his PTSD would cause "clinically significant" impairment in occupational functioning.  The Board also finds significant that the Veteran was awarded SSA disability benefits in March 2009, and that he was found disabled primarily due to his psychiatric and cognitive disorders, disorders which the Board has granted in this decision.  While SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria, such evidence is probative in assessing the severity of the Veteran's service-connected disabilities on his functional impairment and ability to secure or follow a substantially gainful occupation.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  Thus, the benefit sought on appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, anxiety and depressive disorder, is granted.  

Service connection for residuals of a TBI, including headaches and cognitive impairment, is granted.  

Entitlement to a TDIU is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


